Citation Nr: 0336840	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-00 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease, including due to an undiagnosed illness.  

2.  Entitlement to service connection for chronic lumbosacral 
strain.  

3.  Entitlement to an initial compensable rating for a scar 
residual of a left lateral compartment fasciotomy.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from July 1989 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
gastroesophageal reflux disease and chronic lumbosacral 
strain; and granted service connection for a scar residual of 
a left lateral compartment fasciotomy, and assigned a 
noncompensable rating effective February 21, 2002.  

The veteran testified at a videoconference hearing before the 
undersigned in July 2003.  Subsequently, he submitted 
additional evidence pertaining to his claim for service 
connection for chronic lumbosacral strain with a waiver of 
review by the agency of original jurisdiction.  Nevertheless, 
this issue will be addressed in the Remand portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  On July 1, 2003, prior to the promulgation of a decision, 
the veteran informed VA that a withdrawal of the appeal on 
the issue of entitlement to service connection for 
gastroesophageal reflux disease, including due to an 
undiagnosed illness, was requested.  

3.  The veteran's service-connected scar residual of a left 
lateral compartment fasciotomy is superficial, non-tender, 
well-healed, covers approximately 11 square centimeters, and 
does not affect the functioning of his left knee or ankle.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran on the issue of entitlement to service connection 
for gastroesophageal reflux disease, including due to an 
undiagnosed illness, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2003).  

2.  The criteria for an initial compensable rating for a scar 
residual of a left lateral compartment fasciotomy have not 
been met from the date of the veteran's claim.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7 (2003); 
38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 & 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Gastroesophageal Reflux Disease

In September 2002, the RO issued a rating decision which, in 
relevant part, denied the veteran's claim for service 
connection for gastroesophageal reflux disease, including due 
to an undiagnosed illness.  He timely perfected an appeal to 
the Board on the issue in January 2003.  However, at a 
videoconference hearing before the undersigned in July 2003, 
the veteran requested that his appeal on this issue be 
withdrawn.  

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A Substantive Appeal may 
also be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(a) (2003).  Withdrawal 
may be made by the appellant or by his or her authorized 
representative, and must be in writing unless it is withdrawn 
on the record at a hearing.  38 C.F.R. § 20.204(b) (2003).  
Here, the veteran has properly withdrawn his appeal on the 
record at his videoconference hearing on the issue of 
entitlement to service connection for gastroesophageal reflux 
disease, including due to an undiagnosed illness.  Hence, 
there remains no allegation of errors of fact or law for 
appellate consideration in this matter.  Accordingly, the 
Board does not have jurisdiction to review the appeal on the 
issue, and it is dismissed without prejudice.  

II.  Compensable Rating for Scar Residual

VA has a duty to assist a claimant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify a claimant and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, a letter was sent to the veteran in March 2002 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, employment records, etc., but that 
he was responsible for providing sufficient information to VA 
to identify the custodian of any records.  The letter 
informed him of the legal elements of a service connection 
claim in general.  Although the scar claim being decided 
herein is a claim for an increase, the information requested 
in that letter would also pertain to such a claim (i.e., 
treatment information).  The statement of the case (SOC) 
provided to the veteran in November 2002 contained the 
Department's regulation implementing the VCAA, and described 
the requirements for a compensable rating for scar residuals.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board also concludes that the VCAA notification letter 
sent to the veteran in March 2002 is legally sufficient.  See 
Paralyzed Veterans of America, et. al. v. Secretary of 
Department of Veterans Affairs (PVA), 345 F.3d 1334 (Fed. 
Cir. 2003); Disabled American Veterans, et. al. v. Secretary 
of Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003).  The Federal Circuit has held that 
38 C.F.R. §§ 3.159(b)(1) and 19.9(a)(2)(ii) are invalid to 
the extent they provide a claimant "not less than 30 days" 
to respond to a VCAA notification letter because the 
regulations are contrary to 38 U.S.C.A. § 5103(b), which 
provides a claimant one year to submit evidence.  In this 
case, even though the letter did request a response within 30 
days, it also expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Furthermore, the 
veteran immediately responded with a waiver of the 30-day 
development period.  Therefore, the Board finds that the 
veteran was notified properly of his statutory rights.  Also, 
it must be noted that the President recently signed a 
technical amendment to clarify that the time limitations for 
submitting evidence in the VCAA do not prevent VA from 
issuing a decision before expiration of that time period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 
U.S.C. §  ____).

Moreover, the claimant has had a full year to submit evidence 
after the VCAA notification.  The Federal Circuit's concern 
in PVA that a claimant would be unaware of the time he had 
left to submit evidence is inapplicable in the specific 
circumstances of this case.  At his videoconference hearing 
in July 2003, the veteran submitted additional evidence 
directly to the Board.  Since he was, as a matter of fact, 
provided at least one year to submit evidence after the VCAA 
notification, and it is clear from his statements that he has 
nothing further to submit, the Board finds that adjudication 
of his claim for an initial compensable rating for his scar 
residual may proceed.  

With respect to VA's duty to assist the veteran, the RO 
obtained VA and private evidence identified by him.  His 
service medical records are included in the file.  The Board 
is not aware of a basis for speculating that relevant 
evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
provided a VA examination in August 2002.  There is no 
contradictory medical evidence such as would warrant 
providing another examination to reconcile the evidence.  
Sufficient evidence is of record to decide the claim.  

Therefore, the Board finds that VA has done everything 
reasonably possible to assist the veteran in the development 
of this claim.  In the circumstances of this case, additional 
efforts to assist him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The veteran's service-connected scar residual of a left 
lateral compartment fasciotomy has been evaluated as zero 
percent disabling.  He argues that his condition warrants a 
higher, compensable rating.  Specifically, he has reported 
that he felt discomfort over the lateral aspect of his left 
leg, and numbness over the scar area, although he did not 
have any problems associated with his left ankle or knee.  At 
his videoconference hearing in July 2003, he testified that 
he felt discomfort and pressure in the area of the scar on 
his left leg when he walked or stood.  He indicated that the 
scar was approximately six inches long and a half an inch 
wide.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes (DC's) of the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002), 
38 C.F.R. Part 4 (2003).  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity (in civilian occupations) 
resulting from service-connected disability.  38 C.F.R. § 4.1 
(2003).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  

The Board notes that this case addresses the assignment of an 
initial rating for a disability following an initial award of 
service connection for a scar residual of a left lateral 
compartment fasciotomy.  In such cases, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Therefore, the Board will review the medical evidence of 
record as it pertains to the disability at issue from the 
date of the initial rating evaluation.  

The veteran's service-connected scar is evaluated under 
Diagnostic Code 7805.  The Board will consider whether a 
compensable rating may be assigned under this diagnostic 
code, as well as any other code that may be pertinent to the 
veteran's disability.  Additionally, during the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2003), including, 
effective August 30, 2002, the rating criteria for evaluating 
skin disorders, such as scars.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  

VA's Office of General Counsel has determined that the 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  Therefore, the Board may apply only 
the prior regulation to rate the veteran's disability for the 
period preceding the effective date of the regulatory change.  
See VAOPGCPREC 3-00.  In the November 2002 Statement of the 
Case, the RO considered both the old and the new regulations, 
and this document was also provided to the veteran's 
representative.  Hence, there is no prejudice to the veteran 
by this Board decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, the Board will evaluate the 
veteran's claim under both the old and the new criteria.  

Under both versions of Diagnostic Code 7804, a 10 percent 
rating is warranted for a scar that is superficial, tender, 
and painful upon objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (prior to and from August 30, 2002).  
However, upon VA examination in August 2002, the examiner 
reported that the scar on the veteran's left lower extremity 
was not tender.  Consequently, the criteria for a compensable 
rating under either version of Diagnostic Code 7804 have not 
been met.  

Pursuant to Diagnostic Code 7803, a scar that is superficial, 
and poorly nourished with repeated ulceration; or unstable 
with a frequent loss of covering of the skin, also warrants a 
10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 
7803 (prior to and from August 30, 2002).  However, upon VA 
examination in August 2002, the veteran's left leg scar was 
found to be well-healed.  There was no edema, inflammation, 
or redness.  There was also no tissue loss, muscle damage, or 
keloid formation.  Consequently, the veteran has not met the 
criteria for a compensable rating under either version of 
Diagnostic Code 7803.  

Under both versions, Diagnostic Code 7805 provides that scars 
may also be rated based on the limitation of function of the 
part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(prior to and from August 30, 2002).  Here, the left ankle or 
knee would be the affected parts; and disability of these 
joints is rated based upon limitation of motion or functional 
impairment.  See generally, 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5270-5274 and 5256-5263 (2003).  However, 
upon VA examination in August 2002, clinical evaluation 
showed that motor function in the left leg was intact, 
reflexes were normal and symmetrical, and sensory function 
was within normal limits other than some diminished sensation 
over the scar itself.  Evaluation of the left knee and ankle 
were also normal.  There was no tenderness, instability or 
swelling in the left knee or ankle, and both joints exhibited 
normal range of motion.  The diagnosis was left lateral 
compartment fasciotomy with no residuals.  Consequently, a 
compensable rating pursuant to Diagnostic Code 7805 is also 
not warranted.  

The old version of Diagnostic Code 7801 does not apply 
because the veteran's scar did not result from a third-degree 
burn.  The new version of Diagnostic Code 7801 provides 
ratings for scars, other than on the head, face, or neck, 
that are deep or that cause limited motion.  A deep scar is 
one associated with underlying soft tissue damage.  However, 
the veteran's service-connected scar has been medically 
classified as superficial (i.e., not deep).  Therefore, a 
rating under Diagnostic Code 7801 would not be appropriate.  

Finally, under the new rating criteria, Diagnostic Code 7802 
allows a 10 percent rating for scars on areas other than the 
head, face, or neck, that are superficial and do not cause 
limited motion, if the scar area covers 144 square inches 
(929 square centimeters).  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2003).  Upon VA examination in August 2002, the 
veteran's lower left leg scar was measured and found to be 
8.5 centimeters in length and the scar was described by the 
veteran and his representative to be approximately 1.25 
centimeters in width.  This covers an area of less than 11 
square centimeters.  Therefore, a 10 percent rating may not 
be assigned under Diagnostic Code 7802.  

In conclusion, according to the medical evidence, the level 
of the veteran's disability solely from the service-connected 
scar residual of a left lateral compartment fasciotomy does 
not meet the criteria for a compensable rating under any of 
the relevant Diagnostic Codes.  In the particular 
circumstances of this case, the current zero percent 
disability rating is appropriate for any symptomatology the 
veteran has that is attributable to this service-connected 
condition.  There is no reasonable doubt that could be 
resolved in his favor since the medical evidence is 
unequivocal.  Consequently, the claim for an initial 
compensable rating for a scar residual of a left lateral 
compartment fasciotomy must be denied.  


ORDER

The appeal on the issue of entitlement to service connection 
for gastroesophageal reflux disease, including due to an 
undiagnosed illness, is dismissed.  

An initial compensable rating for a scar residual of a left 
lateral compartment fasciotomy is denied.  


REMAND

The record indicates that the veteran was seen in service on 
several occasions for complaints of low back pain.  In 
November 1992, he reported low back pain for the past six 
months.  He did not recall any specific back trauma.  He 
described the discomfort as a popping feeling while he was 
doing sit-ups.  In March 1993, he was involved in a motor 
vehicle accident.  His vehicle had been stationary and he was 
struck from behind.  He complained of upper and lower back 
pain.  In June 1994, he continued to complain of low back 
discomfort.  However, clinical evaluation of the back was 
within normal limits.  

The veteran testified at a videoconference hearing in July 
2003 that he has continued to experience low back pain since 
his discharge from service.  He first sought treatment after 
service in 1997.  Private reports from a chiropractor 
indicate that the veteran has been seen on numerous occasion 
for treatment of low back pain.  Under these circumstances, 
the Board finds that consistent with the duty to assist the 
veteran, an examination and opinion are required in order to 
ascertain whether there is a relationship between the 
veteran's in-service complaints and his current disability.  

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.  

1.  The veteran should be afforded a VA 
examination to ascertain the etiology of 
any currently diagnosed low back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the claims 
file, including the service medical 
records, the examiner should indicate for 
the record whether it is likely, 
unlikely, or at least as likely as not 
that the veteran has a current, chronic 
low back disorder that is related to the 
complaints noted in service.  The 
examiner should provide a thorough 
explanation for the opinion provided.  

2.  Upon completion of the above, 
readjudicate the claim for entitlement to 
service connection for chronic 
lumbosacral strain.  If the claim remains 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The veteran has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  

The AMC and the veteran are advised that the Board is 
obligated by law to ensure that the AMC complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the AMC is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

The Board also takes this opportunity to advise the veteran 
that the conduct of the efforts as directed in this remand, 
as well as any other development directed by the AMC, is 
necessary for a comprehensive and correct adjudication of his 
claim.  His cooperation in the AMC's efforts, including 
reporting for the scheduled examination, is both critical and 
appreciated.  

This claim must be afforded expeditious treatment by the AMC.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



